DETAILED ACTION
This action is in response to the amendment filed on 6/1/2022. 
Claims 1-16, 18-20 are pending.


Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 6/1/2022 with respect to the claims have been fully considered and are persuasive.  The rejection of the claims 11-16, 18-20 and 17 have been withdrawn. 

Allowable Subject Matter
Claims 1-16, 18-20 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 6/29/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14). 
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  




The following is an examiner’s statement of reasons for allowance: The instant invention is related to a system having an antenna, a modulator that receives an electrical signal from the antenna, an array of optical delays that receives an optical signal form the modulator and a photo detector that receives an optical signal form the array of optical delays, the first and the second antennas and the array of optical delays on an integrated circuit; and a method of using the system.

Prior art was found for the claims as follows:

- Murakowski et al. (US20170041068)
Murakowski discloses an array of optical delays that receives an optical signal form the modulator and a photo detector that receives an optical signal form the array of optical delays, the first and the second antennas.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1 and 10, a system having an antenna, a modulator that receives an electrical signal from the antenna, an array of optical delays that receives an optical signal form the modulator and a photo detector that receives an optical signal form the array of optical delays, the first and the second antennas and the array of optical delays on an integrated circuit; and a method of using the system.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481